Citation Nr: 9931883	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the residuals of dental 
trauma involving teeth numbered 10 and 11, for the purpose of 
obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to September 
1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1997 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
loss of a front tooth.  After the veteran submitted his 
notice of disagreement, the RO issued a statement of the case 
that listed the issue as entitlement to compensation for loss 
of front teeth numbered 11 and 12.  The veteran replied, in 
his substantive appeal, that he wished recognition of the 
tooth loss he sustained in an automobile accident for the 
purpose of obtaining VA outpatient dental treatment.  
Therefore, the Board has rephrased the issue to match the 
veteran's contentions.  In view of the grant of the benefit, 
the veteran is not prejudiced by this action.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


FINDING OF FACT

The veteran sustained injuries of the mouth, which resulted 
in dental trauma involving teeth number 10 and 11, in an 
automobile accident in June 1973.  


CONCLUSION OF LAW

Residuals of dental trauma involving teeth numbered 10 and 11 
were incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.381 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

The veteran is seeking service connection for dental trauma 
for the purpose of obtaining VA outpatient dental treatment.  
In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(e).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).

On examination prior to entry into active duty, in October 
1970, it was noted that the veteran was missing several 
teeth, including tooth number 12.  It was reported that he 
had had 4 teeth removed for orthodontic treatment at age 21.  

Service medical records shows that the veteran was involved 
in an automobile accident in June 1973.  At that time, he 
sustained injuries of his face, teeth and both lower 
extremities.  He was admitted to the hospital with various 
complaints, including lacerations about the face and absent 
and loosened teeth.  The majority of the hospital treatment 
the veteran received during the hospitalization, which lasted 
until October 1973, dealt with the injuries that he received 
to his lower extremities.  An addendum to the hospital 
summary reports on the injuries of the mouth and avulsion of 
the left upper bicuspid tooth.  It was recommended that the 
veteran have a permanent bridge inserted to replace the tooth 
that was avulsed.  This was to be accomplished by the dental 
service.  

Review of the veteran's service dental records shows that 
none dated earlier than 1977 are available.  However, review 
of annual physical examinations of record show that the 
veteran has consistently had a fixed partial denture inserted 
from tooth 10 to tooth 12.  

An examination was conducted by VA in November 1996.  At that 
time, on dental examination it was reported that the veteran 
was status post automobile accident in 1973, with resultant 
loss of tooth number 11 and reconstruction of tooth number 
10, with a permanent fixed bridge from tooth number 10 to 12.  

There is some confusion as to which tooth was actually 
injured in the automobile accident in June 1973.  Tooth 
number 12, the left upper first bicuspid, was noted to be 
missing at the time of entry into service and tooth number 
13, the left upper second bicuspid was not shown to be 
involved.  Nevertheless, it is clear from the record that the 
veteran did sustain some dental trauma in the area of his 
bicuspid, presumably where his first left upper bicuspid, 
tooth number 12, should have been.  The likely cause of this 
confusion is that the orthodontic work that was performed 
prior to his entry on active duty altered his tooth alignment 
to some extent.  The missing dental records could probably 
cast some light on the subject, but the Board does not 
believe it would be in the veteran's best interest to delay 
this decision in a possibly vain attempt to locate the 
records.  

The medical records clearly show that the veteran sustained 
dental trauma to the left upper area of his mouth.  The 
service records and VA dental examination show that he has a 
partial fixed bridge involving teeth 10 and 11 in place.  
Resolving all reasonable doubt in the veteran's favor, 
service connection for dental trauma of teeth numbered 10 and 
11 is warranted.  



ORDER

Service connection for dental trauma of teeth numbered 10 and 
11, for the purpose of obtaining VA outpatient dental 
treatment, is granted.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

